DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2017/0046052) in view of Ryu et al. (US PGPub 2018/0097925). 

Regarding claim 1, Lee discloses a computer system (fig. 1, electronic device 100), comprising: 
a display generation component ([0045], “The display 130 may output a variety of content (e.g., text, an image, an icon, a video, or a symbol and the like)”); 
one or more processors ([0046], “The processor 150 may perform calculation or data processing about control and/or communication of at least another of the components of the electronic device 100”); and 
memory storing one or more programs configured to be executed by the one or more processors ([0049], “The memory 170 may store, for example, a command or data associated with at least another of the components of the electronic device 100”), the one or more programs including instructions for: 
receiving a first request ([0063] and fig. 2, step 230: measure motion of electronic device); 
in response to receiving the first request, displaying, via the display generation component: 
the indication of time (fig. 4, time shown in each state); and 
one or more first geometric regions that intersect the indication of time ([0077], “in a second state 403, the electronic device 100 may change locations of the plurality of particle objects 411 at random and may output the plurality of changed particle objects 411”); 
after displaying the indication of time and the one or more first geometric regions receiving a second request (fig. 2 and [0063], the method of figure 2 is not meant to be performed on only one occasion and the steps of providing a UI and measuring motion will be performed multiple times); and 
in response to receiving the second request, displaying, via the display generation component: 
the indication of time (fig. 4, time shown in each state); and 
one or more second geometric regions that intersect the indication of time ([0078], “in a third state 405, the electronic device 100 may reduce the number of the plurality of particle objects 411. According to various embodiments, the electronic device 100 may further include a notification object 415, including the motion information or information about a time when motion of the electronic device 100 continues at the first level or less, in the UI 410”).
While Lee discloses a user interface including a multitude of small geometric shapes, other types of interface designs have been known in the prior art. In a similar field of endeavor of watch interface devices, Ryu discloses wherein the first and second requests are requests to display the indication of time ([0024], “there is an advantage in that the past or future information can be conveniently checked by changing displayed information according to a time sequence based on the direction of a touch input for a watch type mobile terminal”); wherein on a first side of a boundary of the one or more first geometric regions, the indication of time includes a first color, and wherein on a second side of the boundary of the one or more first geometric regions, the indication of time includes a second color different from the first color ([0163] and fig. 17, “the controller 180 may divide the first screen 20 into a region 21 having an extended time interval and a region 22 having a reduced time interval, and may display the regions”); and wherein the one or more second geometric regions are different from the one or more first geometric regions, and wherein on a first side of a boundary of the one or more second geometric regions, the indication of time includes a third color, and wherein on a second side of the boundary of the one or more second geometric regions, the indication of time includes a fourth color different from the third color ([0163] and fig. 18, “the controller 180 may divide the first screen 20 into a region 21 having an extended time interval and a region 22 having a reduced time interval, and may display the regions”). 
	In view of the teachings of Lee and Ryu, it would have been obvious to one of ordinary skill in the art to modify the interface design of Lee by specifically providing the geometric regions including boundaries, as known and taught by Ryu, as a matter of design choice based on desired user interface design aesthetics of display format/appearance to similarly provide the intended useful information on the display to the user.  

Regarding claim 2, the combination of Lee and Ryu further discloses wherein the one or more first geometric regions include a first geometric region and a second geometric region and the one or more second geometric regions include a third geometric region and a fourth geometric region, and wherein the one or more programs further include instructions for:
in response to receiving the first request to display the indication of time, concurrently displaying, via the display generation component: 
the indication of time; 
the first geometric region, wherein the first geometric region intersects a first portion of the indication of time ; and 
the second geometric region, wherein the second geometric region intersects a second portion of the indication of time (Lee: fig. 4, state 403 includes an indication of time and geometric objects surrounding the time); and 
in response to receiving the second request to display the indication of time, concurrently displaying, via the display generation component: 
the indication of time; 
the third geometric region, wherein the third geometric region intersects the first portion of the indication of time; and 
the fourth geometric region, wherein the fourth geometric region intersects the second portion of the indication of time (Lee: fig. 4, state 405 includes an indication of time and geometric objects surrounding the time).

Regarding claim 3, the combination of Lee and Ryu further discloses wherein: 
the computer system is in communication with one or more input devices; 
receiving the first request to display the indication of time includes receiving, via the one or more input devices, a tap gesture or a wrist raise gesture; and 
receiving the second request to display the indication of time includes receiving, via the one or more input devices, a tap gesture or a wrist raise gesture (Lee: [0045], “the display 130 may include a touch screen and may receive, for example, a touch, a gesture, proximity, or a hovering input using an electronic pen or part of a body of the user”).

Regarding claim 4, the combination of Lee and Ryu further discloses wherein the boundary of the one or more first geometric regions intersects a third portion of the indication of time at a first position and the boundary of the one or more second geometric regions intersects the third portion of the indication of time at a second position, different from the first position, such that a first segment of the third portion of the indication of time includes the first color and a second segment, different from the first segment, of the third portion of the indication of time includes the third color (Ryu: fig. 17). 

Regarding claim 5, the combination of Lee and Ryu further discloses wherein the boundary of the one or more first geometric regions intersects the indication of time between a fourth portion of the indication of time and a fifth portion of the indication of time and the boundary of the one or more second geometric regions intersects the indication of time between the fourth portion of the indication of time and the fifth portion of the indication of time, and wherein the first color is the same as the fourth color and the second color is the same as the third color (Ryu: fig. 18).

Regarding claim 6, the combination of Lee and Ryu further discloses wherein the one or more programs further include instructions for:
prior to receiving the second request to display the indication of time, displaying, via the display generation component, an animation that includes the one or more first geometric regions changing size or shape (Lee: [0048], “the processor 150 may change the number of the display objects or a location, a shape, a color, or a size and the like of each of the display objects”).

Regarding claim 7, the combination of Lee and Ryu further discloses wherein a geometric region of the one or more first geometric regions includes a first corner, a second corner, a third corner, and a fourth corner connected to one another by a first boundary, a second boundary, a third boundary, and a fourth boundary of the geometric region, wherein the first boundary connects the first corner and the second corner, and wherein a distance between each point forming the first boundary and an axis extending between the first corner and the second corner is less than a threshold distance (Lee: [0136], “Alternatively, in a third state 1105, the electronic device 100 may include a plurality of polygonal image objects 1115, formed by lines and faces, in the UI 1110”).

Regarding claim 8, the combination of Lee and Ryu further discloses wherein the first boundary includes two or more edges extending between one or more control points positioned between the first corner and the second corner, such that the first boundary is not a straight line between the first corner and the second corner (Ryu: fig. 17, pie shape region 22 has a curved edge).

Regarding claim 9, the combination of Lee and Ryu further discloses wherein the first boundary is spaced apart from a first side of the display generation component by at least a first distance and the second boundary is spaced apart from a second side of the display generation component by at least a second distance (Ryu: fig. 17).

Regarding claim 10, the combination of Lee and Ryu further discloses wherein the one or more first geometric regions include a thickness that exceeds a predetermined thickness (Ryu: fig. 17, region 22 having a pie shape).

Regarding claim 11, the combination of Lee and Ryu further discloses wherein the one or more programs further include instructions for:
in response to receiving the first request to display the indication of time, displaying, via the display generation component, and concurrently with the indication of time and the one or more first geometric regions, a user interface object such that the user interface object does not visually overlap the one or more first geometric regions or the indication of time, wherein the user interface object, when selected, launches a respective application of the computer system (Ryu: [0009], “there is provided a watch type mobile terminal, including a wireless communication unit configured to be connected to an external device for communication, a sensing unit configured to sense a motion of the mobile terminal, a touch screen, and a controller configured to receive information related to a first item selected in a screen of an application being executed in the external device when a motion of the mobile terminal according to a first gesture of a user who has worn the mobile terminal is sensed, to display a first screen on which the information related to the first item is displayed according to a time sequence on the touch screen, and to transmit a control signal which enables a screen of an application corresponding to a second item selected in the first screen to be displayed to the external device when a motion of the mobile terminal according to a second gesture of the user is sensed”).

Regarding claim 12, the combination of Lee and Ryu further discloses wherein a location or shape of the one or more first geometric regions is based on data that corresponds to a user associated with the computer system and a location or shape of the one or more second geometric regions is based on data that corresponds to the user associated with the computer system (Lee: [0008], “The wearable electronic device includes a sensor module configured to obtain physiological state information, a display configured to provide a UI including a plurality of display objects corresponding to the physiological state information, and a processor configured to change a display state of at least one of the plurality of display objects in response to a change in the physiological state information”).

Regarding claim 13, the combination of Lee and Ryu further discloses wherein a location or shape of the one or more first geometric regions and a location or shape of the one or more second geometric regions are random or pseudorandom (Lee: [0077], “the electronic device 100 may change locations of the plurality of particle objects 411 at random and may output the plurality of changed particle objects 411”).

Regarding claim 14, the combination of Lee and Ryu further discloses wherein:
a location or shape of the one or more first geometric regions corresponds to a combination of a geographic location, a first time, and data of a user associated with the computer system (Ryu: [0068], “The location information module 115 is generally configured to detect, calculate, derive or otherwise identify a position of the mobile terminal. As an example, the location information module 115 includes a Global Position System (GPS) module, a Wi-Fi module, or both. If desired, the location information module 115 may alternatively or additionally function with any of the other modules of the wireless communication unit 110 to obtain data related to the position of the mobile terminal”); and
the location or shape of the one or more first geometric regions is different from a location or shape of one or more third geometric regions corresponding to the geographic location, the first time, and data of a user different from the user associated with the computer system (Ryu: [0129], “the information related to the first item may be a communication history between the user and a counterpart corresponding to the contact information. The communication history may include at least one of a call log, a message and an SNS log between the counterpart and the user. This is only an example and the present invention is not limited thereto. The communication history may include any communication history between the counterpart and the user regardless of its type”).

Regarding claim 15, the combination of Lee and Ryu further discloses wherein the one or more programs further include instructions for:
after receiving the first request to display the indication of time and prior to receiving the second request to display the indication of time: 
transitioning from a first mode of operation of the computer system to a second mode of operation of the computer system (Lee: [0077], “According to various embodiments of the present disclosure, when the user authentication is performed and when a specific screen (e.g., a home screen) is output, in a second state 403, the electronic device 100 may change locations of the plurality of particle objects 411 at random and may output the plurality of changed particle objects 411. Also, the electronic device 100 may continue changing locations of the plurality of particle objects 411. According to an embodiment, the electronic device 100 may change locations of the plurality of objects 411 using its motion information measured based on its acceleration sensor and the like. For example, the electronic device 100 may change locations of the plurality of particle objects 411 to correspond to a movement direction and size included in the motion information”); 
while in the second mode of operation of the computer system, displaying the one or more first geometric regions, wherein on the first side of the boundary of the one or more first geometric regions, the indication of time includes a fifth color different from the first color, and wherein on the second side of the boundary of the one or more first geometric regions, the indication of time includes a sixth color different from the second color (Lee: fig. 4, states 401-405).

Regarding claim 16, the combination of Lee and Ryu further discloses wherein the one or more programs further include instructions for: 
after receiving the first request to display the indication of time and prior to receiving the second request to display the indication of time: 
transitioning from a first mode of operation of the computer system to a second mode of operation of the computer system, wherein the display generation component includes a first brightness level in the first mode of operation; 
while in the second mode of operation of the computer system: 
displaying the one or more first geometric regions, wherein on the first side of the boundary of the one or more first geometric regions, the indication of time includes the first color displayed at a second brightness level, and wherein on the second side of the boundary of the one or more first geometric regions, the indication of time includes the second color displayed at the second brightness level (Lee: [0185], “The device management application may manage (e.g., install, delete, or update), for example, at least one (e.g., a function of turning on/off the external electronic device itself (or partial components) or a function of adjusting brightness (or resolution) of a display) of functions of the external electronic device (e.g., the first external electronic devices 1202 or the second external electronic device 1204) which communicates with the electronic device, an application which operates in the external electronic device, or a service (e.g., a call service or a message service) provided from the external electronic device”).

Regarding claim 17, the combination of Lee and Ryu further discloses wherein the one or more programs further include instructions for: 
in response to receiving a request to display an editing user interface, displaying, via the display generation component, an editing user interface (Ryu: [0013], “The controller may be configured to transmit a control signal which enables a screen for editing a schedule selected in the first screen to be displayed to the external device when the motion of the mobile terminal according to the second gesture of the user is sensed”); 
while displaying the editing user interface, receiving a request to select a color arrangement of a user interface that includes an indication of time and one or more geometric regions (Ryu: [0172], “a user can check schedule information conveniently because the schedule information about a date selected in a calendar application is displayed through interoperability between the external device and the watch type mobile terminal in response to a user gesture”); and 
after receiving the request to select the color arrangement of a user interface that includes an indication of time and one or more geometric regions, displaying the indication of time and one or more fourth geometric regions with the selected color arrangement (Ryu: [0171], “the controller of the external device 200 may display the schedule edit screen 231 of the calendar application on the display unit 251 in response to the control signal. The user may check or edit the schedule in the schedule edit screen 231”).

Regarding claim 18, the combination of Lee and Ryu further discloses wherein the one or more programs further include instructions for:
in response to receiving the first request to display the indication of time, displaying, via the display generation component, and concurrently with the indication of time and the one or more first geometric regions, a user interface object that, when selected, launches a respective application of the computer system, wherein a color of the user interface object is based on the selected color arrangement (Ryu: [0009], “there is provided a watch type mobile terminal, including a wireless communication unit configured to be connected to an external device for communication, a sensing unit configured to sense a motion of the mobile terminal, a touch screen, and a controller configured to receive information related to a first item selected in a screen of an application being executed in the external device when a motion of the mobile terminal according to a first gesture of a user who has worn the mobile terminal is sensed, to display a first screen on which the information related to the first item is displayed according to a time sequence on the touch screen, and to transmit a control signal which enables a screen of an application corresponding to a second item selected in the first screen to be displayed to the external device when a motion of the mobile terminal according to a second gesture of the user is sensed”).

Regarding claim 19, the combination of Lee and Ryu further discloses wherein a portion of the indication of time includes a fifth color of the selected color arrangement, and wherein the fifth color is different from the first color, the second color, the third color, and the fourth color (Lee: [0069], “the electronic device 100 may generate display objects, corresponding to motion information, sleep information, fluid intake information, heartbeat information, and stress information, with a first color (e.g., green), a second color (e.g., purple), a third color (e.g., blue), a fourth color (e.g., pink), and the fifth color (e.g., gray), respectively, and may include the display objects in the first UI by the first number of display objects, the second number of display objects, the third number of display objects, the fourth number of display objects, and the fifth number of display objects, respectively”).

Regarding claim 20, the combination of Lee and Ryu further discloses wherein:
displaying the indication of time and the one or more first geometric regions in response to receiving the first request to display the indication of time includes displaying a user interface that includes the indication of time and the one or more first geometric regions, wherein the user interface is selected from the group consisting of: a watch face, a desktop background, a screen saver, and a lock screen (Lee: [0037], “the wearable devices may include at least one of accessory-type wearable devices (e.g., watches, rings, bracelets, anklets, necklaces, glasses, contact lenses, or head-mounted-devices (HMDs)), fabric or clothing integral wearable devices (e.g., electronic clothes), body-mounted wearable devices (e.g., skin pads or tattoos), or implantable wearable devices (e.g., implantable circuits)”).

Claim 21 is a non-transitory computer-readable storage medium claim drawn to the device of claim 1 and is therefore interpreted and rejected based on similar reasoning. 

Claim 22 is a method claim drawn to the device of claim 1 and is therefore interpreted and rejected based on similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moritani et al.  discloses (US PGPub 2017/0186399) discloses a display example on the screen (fig. 2).
Oh et al. (US PGPub 2017/0045993) discloses a screen example of a portable device (fig. 4E). 
Iskander (US PGPub 2016/0179353) discloses the example clock GUI with a time event icon displayed relative to the minute scale (fig. 3A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693